RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1809-18T3

P.E.A.,

          Plaintiff-Respondent,

v.

Y.A.,

     Defendant-Appellant.
________________________

                    Argued October 21, 2019 – Decided February 10, 2020

                    Before Judges Rothstadt and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FV-02-0728-19.

                    Barry H. Evenchick argued the cause for appellant
                    (Pashman Stein Walder Hayden, PC, attorneys; Barry
                    H. Evenchick, Carolann M. Aschoff and Frank M.
                    Gennaro, on the briefs).

                    Marc J. Poles argued the cause for respondent
                    (Sherwood & Johnson, LLC, attorneys; Matthew
                    Wayne Johnson and Erin K. Burke, on the brief).

PER CURIAM
      The court being advised by the parties in the above matter that the issues

in dispute have been amicably resolved, the appeal is accordingly dismissed with

prejudice and without costs to either party.




                                                                        A-1809-18T3
                                        2